                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

KARRI DALTON as the Personal Representative of the
Estate of NIKKI BASCOM, et al.,

                                        Plaintiffs,

v.                                                         Case No. 17-cv-1143 WJ-GBW

TOWN OF SILVER CITY, ex rel., et al.,

                                        Defendants.

     ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO WAIVE 14-DAY
      DEADLINE TO OBJECT TO JUDGE RITTER’S PROPOSED FINDINGS AND
                 RECOMMENDED DISPOSITION [DOC. 162]

        THIS MATTER comes before the Court on Plaintiffs’ Unopposed Motion to Waive 14-Day

Deadline to Object to Doc. 162 [Doc. 163]. Having considered the Motion and finding that it has

merit, the Court finds that it should be granted.

        IT IS, THEREFORE, HEREBY ORDERED that the parties have waived the 14-day

deadline to object to Judge Ritter’s Findings and Recommended Disposition [Doc. 162].


                                                ______________________________________
                                                CHIEF UNITED STATES DISTRICT JUDGE
Submitted by:

KENNEDY KENNEDY & IVES, PC

/s/ Laura Schauer Ives
Laura Schauer Ives
Joseph P. Kennedy
Adam C. Flores
1000 2nd Street NW
Albuquerque, NM 87102
Telephone: (505) 244-1400 / Fax (505) 244-1406
lsi@civilrightslaw.com
jpk@civilrightslaw.com
acf@civilrightslaw.com

Attorneys for Plaintiffs

Approved by:

LAW OFFICE OF JONLYN M. MARTINEZ, LLC

Approved via electronic mail 03-09-2020
Jonlyn M. Martinez
P.O. Box 1805
Albuquerque, NM 87103
Telephone: (505) 247-9488
jonlyn@jmartinezlaw.net

Attorney for Grant County Defendants


YOUTZ AND VALDEZ

Approved via electronic mail 03-10-2020
Gabrielle M. Valdez
900 Gold Ave. S.W.
Albuquerque, NM 87102
Telephone: (505) 244-1200
gabrielle@youtzvaldez.com

Guardian ad Litem




                                                 2
JARMIE & ASSOCIATES

Approved via electronic mail 03-09-2020
Mark Jarmie
Cody Rogers
P.O. Box 344
Las Cruces, N.M. 88004
Telephone: (575) 526-3338 / Fax: (575) 526-6791
crogers@jarmielaw.com

Attorney for Silver City Defendants

MILLER STRATVERT P.A.


Approved via electronic mail 03-10-2020
Lawrence W. White
3800 E. Lohman Ave., Suite H
Las Cruces, New Mexico 8801 I
Telephone: (575) 523-2481
lrwhite@mstlaw.com

Attorney for Estate of Marcello Contreras




                                                  3
